Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 02/24/2021 has been entered. Claims 4-9 remain pending in the application. 
Applicant’s amendments to the Drawings and Specification have overcome every objection rejections previously set forth in the non-final Office Action mailed 11/24/2020. 
Applicant’s amendments to the Claims have overcome each and every rejection under 35 USC 112(a) previously set forth in the non-final Office Action mailed 11/24/2020. 
Applicant’s amendments to the Claims have not overcome each and every rejection under 35 USC 112(b) previously set forth in the non-final Office Action mailed 11/24/2020. 
New grounds for rejection, necessitated by amendments, are discussed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a reaction measuring unit that measures…” in claim 4, line 16,
“a storage device configured to store…” in claim 4, line 19,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant application, “a reaction measuring unit” is interpreted as “spectrophotometer 4” (specification, paragraph [0023]) and “a storage device” is interpreted as a component of the control device that is capable of storing various parameters of the automatic analyzer (specification, paragraph [0027]).
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “used for analyzing a sample”, “react with each other”, “dispenses the sample by absorbing the sample by dipping a sample dispensing nozzle…”, “dispenses the reagent by absorbing the reagent…”, “that measure a reaction…”, and “an alarm…is issued” are interpreted as intended uses of the claimed automatic analyzer and are given patentable weight to the extent which effects the structure of the automatic analyzer.
	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "may be used" (paragraph 6) renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  Claims 5-9 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites “an elevation” in line 4. Since “a plurality of elevations” and “a current elevation” is already established in claim 4, it is unclear whether the elevation of claim 5 is the same or different from the “elevation” or “plurality of elevations” of claim 4. 
Regarding claim 6, claim 6 recites “various parameters” which is unclear as to which parameters are being referred to. It is suggested to recite “at least one of the plurality of parameters” in replacement of “various parameters”.
Regarding claim 7, claim 7 recites “each elevation” in lines 3-4. Since “a plurality of elevations” and “a current elevation” is already established in claim 4, it is unclear whether the elevation of claim 7 is the same or different from the “elevation” or “plurality of elevations” of claim 4. 
Regarding claim 8, claim 8 recites “an elevation” in line 3. Since “a plurality of elevations” and “a current elevation” is already established in claim 4, it is unclear whether the elevation of claim 8 is the same or different from the “elevation” or “plurality of elevations” of claim 4. 
Regarding claim 8, claim 8 recites “at least one of the parameters” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akihisa et al. (JP 2013-68443 A, hereinafter “Akihisa”) in view of Kimura et al. (US 5499545 A, hereinafter “Kimura”) and in view of Molitor et al. (US 20080011042 A1, hereinafter “Molitor”).
Regarding claim 4, Akihisa teaches an automatic analyzer (Fig. 1; paragraphs [0019]-[0023]) comprising: a reagent disk (30a, 30b) on which a plurality of reagent of reagent containers (32a, 32b) each capable of containing a reagent used for analyzing a sample are loaded (paragraphs [0019]-[0026]); a reaction disk (10) on which a plurality of reaction containers (11) where the sample and the reagent are capable of reacting with each other are arranged; a sample dispensing mechanism (22) that dispenses the sample by absorbing the sample by dipping a sample dispensing nozzle (24) into the sample contained in a sample container (21) and discharging the absorbed sample into the reaction container of the reaction disk by using a syringe pump (paragraph [0021]); a reagent dispensing mechanism (34a, 34b) 
While Akihisa further teaches an automatic analyzer comprising a storage device (56, “memory”) that stores parameters (paragraph [0029]) and a processor (50, “computer”).  Akihisa fails to specifically teach the storage device stores a parameter of the automatic analyzer in association with a plurality of elevations in which the automatic analyzer may be used, the parameter being optimized for each of the plurality of elevations, respectively; and the processor configured to acquire information of a current elevation at which the automatic analyzer is provided, read the parameter stored in the storage device for absorption abnormalities determination and set the read parameter to the automatic analyzer based on the current elevation, determine the absorption abnormalities of the sample dispensing nozzle using pressures detected by the pressure sensor and the parameter set to the automatic analyzer. Akihisa also fails to explicitly teach the sample dispensing mechanism including a pressure sensor provided in a flow path between the syringe pump and the sample dispensing nozzle. 
Kimura teaches a pipetting device (Fig. 1, element 1) for taking up and letting out liquid that is improved by eliminating the influence of changes in atmospheric pressure and of the internal pressure on the volume of an amount of liquid taken up or let out (abstract). Kimura teaches fluctuations in atmospheric pressure can lead to measurement errors (column 11, lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akihisa to incorporation the teachings of Kimura to provide the processor configured to acquire information of a current elevation at which the automatic analyzer is provided and determine absorption abnormalities of the sample dispensing nozzle using pressures detected by the pressure sensor and a parameter set to the automatic analyzer. This would have been obvious because the combination of prior art elements according to know devices and methods, such as a processor and atmospheric pressure-measuring portion for an automatic analyzer, would have yielded predictable results, such as accurate control of extraction and discharging of samples which would reduce errors and improve the accuracy of analysis of the overall analyzer as taught by Kimura.

Modified Akihisa fails to specifically teach the storage device configured to store a parameter of the automatic analyzer in association with a plurality of elevations in which the automatic analyzer may be used, the parameter being optimized for each of the plurality of elevations, respectively; and the processor configured to read the parameter stored in the storage device for absorption abnormalities determination and set the read parameter to the automatic analyzer based on the current elevation.
Molitor teaches a pipette device (Fig. 1, element 1) for metering liquids comprising a parameter storage unit (23, “data memory”) that stores a plurality of parameters of the pipette device in association with each of elevations used in the pipette device (claim 1, paragraph [0051] teaches calibration parameters for geographical altitudes are implicitly stored in the memory), an elevation information acquiring unit (regarded as the input unit in Fig. 4.13, including an electronic display 16 and electric selection device 18,19,20,21 for calibrating data) that acquires information of a current elevation at which the automatic analyzer is provided (paragraph [0051]), and a processor (Fig. 1, element 22, “electrical control unit”) that reads the parameters stored in the parameter storage unit and sets the read parameters to the pipette 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akihisa in view of Kimura to incorporate the teachings of Molitor to provide the storage device stores a parameter of the automatic analyzer in association with a plurality of elevations in which the automatic analyzer may be used, the parameter being optimized for each of the plurality of elevations, respectively; and the processor configured to read the parameter stored in the storage device for absorption abnormalities determination and set the read parameter to the automatic analyzer based on the current elevation. The would have been obvious because the combination of prior art elements according to know devices and methods, such as inputting elevation information to properly set parameters stored in a storage device according to elevation information, would have yielded predictable results, such as accurate control of extraction and discharging of samples which would improve the accuracy of analysis of the overall analyzer. The claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the Akihisa, Kimura, and Molitor references to achieve an automatic analyzer of the type defined by the claim, i.e., an analyzer with elevation parameter settings, and that there would have been a reasonable expectation for successfully reducing measurement errors and improve accuracy in extraction and discharging of samples as taught by Kimura.
Regarding claim 5, the modified Akihisa does not teach wherein the processor is further configured to obtain the information of the elevation by receiving an input of an elevation from an operator or by calculating an elevation based on automatic acquisition of a position 

Kimura teaches obtaining the information of the elevation by calculating an elevation based on automatic acquisition of a position (Kimura, column 2, lines 64-67).  It would have been obvious to one of ordinary skill in the art of to have modified Akihisa in view of Kimura and further in view of Molitor to further incorporate the teachings of Kimura to provide the processor further configured to obtaining the information of the elevation by calculating an elevation based on automatic acquisition of a position. Doing so would utilize well known methods of acquiring elevation information that would have a reasonable expectation of allowing elevation information to be properly inputted, thus improving accuracy in extraction and discharging of samples.
Regarding claim 6, modified Akihisa teaches all of the elements of the current invention as stated above. Modified Akihisa fails to explicitly teach the storage device is configured to store a parameter table in which one value is associated with one elevation for each of various parameters. 

It would have been obvious to one of ordinary skill in the art to modify the parameter storage unit of modified Akihisa to include parameters as a parameter table. The claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the Akihisa, Kimura, and Molitor references to achieve an automatic analyzer with a parameter storage unit as defined by the claim, i.e., a parameter storage unit that stores a parameter table, and that there would have been a reasonable expectation for success in associating elevation values with corresponding parameters.
Regarding claim 7, modified Akihisa teaches all of the elements of the current invention as stated above. Modified Akihisa further teaches the storage device is configured to store a plurality of parameters optimized for each elevation in which the automatic analyzer is used in association with each elevation (paragraph [0004]-[0007] and [0051] teaches calibration parameters for certain altitudes are selected, which would be appreciated by one skilled in the art to be optimized and stored in a memory), and at least one of the parameters include information of a replacement cycle of a component included in the automatic analyzer.
Modified Akihisa does not explicitly teach at least one of the parameters include information of a replacement cycle of a component included in the automatic analyzer.

Regarding claim 8, modified Akihisa teaches all of the elements of the current invention as stated above. Modified Akihisa teaches the automatic analyzer wherein, when an elevation at which the automatic analyzer is provided is out of specification, an alarm indicating that a setting of at least one of the parameters is not reflected is capable of being issued (Akihisa paragraphs [0047], [0049], and [0051]). 
Note that the functional/process recitations that describe the automatic analyzer in claim 8 are interpreted as intended uses of the claimed automatic analyzer and are given patentable weight to the extent which effects the structure of the claimed automatic analyzer. Please see MPEP 2114.
Regarding claim 9, modified Akihisa teaches all of the elements of the current invention as stated above. Modified Akihisa fails to explicitly teach the absorption abnormality determination is a clogging determination associated with a foreign object absorption.
 Kimura teaches the absorption abnormality determination is a clogging determination associated with foreign object absorption (column 11, lines 16-36).
It would have been obvious to one of ordinary skill in the art to have modified Akihisa in view of Kimura and further in view of Molitor to further incorporate the teachings of Kimura to provide the absorption abnormality determination as a clogging determination associated with foreign object absorption. Doing so would utilize well known methods of sensing clogging in .
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/             Examiner, Art Unit 1798   

/SAMUEL P SIEFKE/             Primary Examiner, Art Unit 1797